DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 4-9, 16-22, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a monitoring system for position monitoring of an energy guide chain comprising a monitoring device with at least one sensing component arranged on the energy guide chain, an electrical indicator conductor guided by the energy guide chain and extending at least along a greater part of a length of the first run, and a circuit electrically connected to the indicator conductor including a generator which generates a time-varying excitation signal for creating a time-varying electromagnetic field that causes electromagnetic interaction with the indicator conductor, the electromagnetic interaction being a function of a spatial position of the indicator conductor, wherein the electrical quantity is geometry-sensitive in relation to the spatial position of the indicator conductor. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 09/15/2021.
The best prior art of record: Jaeker et al. (WO 2015/118143) teaches an energy guiding chain having a stationary end and a movable end, a monitoring system with a detector, wherein the monitoring system monitors whether a failure or a break occurs, a triggering cord mechanically cooperates with the detector, and an evaluation unit that recognizes a break and passes on the corresponding output signal; but does not teach that the generator generates a time-varying excitation signal for creating a time-varying electromagnetic field that causes electromagnetic interaction with the indicator conductor, the electromagnetic interaction being a 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 4-9, 16-22, 25, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 09/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Tran M. Tran/            Examiner, Art Unit 2855